Case 2:11-cv-01754-BRM-AME Document 621-20 Filed 07/23/20 Page 1 of 4 PageID: 48400




                                 Exhibit Q
Case 2:11-cv-01754-BRM-AME Document 621-20 Filed 07/23/20 Page 2 of 4 PageID: 48401




                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

     KIMBERLEE WILLIAMS, et al.
                                                                    No. 2:11-cv-01754 (ES) (JAD)
     Plaintiffs,
                               vs.
                                                                           CIVIL ACTION
     BASF CATALYSTS LLC, et al.

     Defendants.
              DECLARATION OF SHEILA WARE IN SUPPORT OF MOTION
           FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

           I, Sheila Ware, pursuant to 28 USCS § 1746, declare as follows:

           1.      My name is Sheila Ware. I am over twenty-one years of age and am fully competent

   to make the statements contained in this declaration.

           2.      I am currently one of the named plaintiffs in the above-captioned proposed class action

   (the "Action") as the personal representative of Ralph Ware, deceased, and Donna Ware, deceased.

   Donna Ware while alive commenced the Action. I submit this declaration in support of the

   preliminary approval of the Settlement Agreement reached in the Action as well as the application

   for conditional certification of a settlement class and preliminary approval of the proposed Plan of

   Distribution in connection with implementing the Settlement.

           3.      I am the successor personal representative of the Estates of Ralph Ware, deceased and

   Donna Ware, deceased, who were husband and wife. Ralph Ware died on December 12, 2001 from

   mesothelioma. Donna Ware died on January 7, 2017. I was married to the late Randall Ware who

   was a nephew of Ralph Ware. My husband Randall Ware was heir to both the Estates of Ralph




                                                       2
Case 2:11-cv-01754-BRM-AME Document 621-20 Filed 07/23/20 Page 3 of 4 PageID: 48402




   Ware and Donna Ware. Upon Randall’s death on June 17, 2017 I became the successor personal

   representatives of the Estates of Ralph Ware and Donna Ware. In such capacity I took over my

   aunt Donna Ware’s role as one of the class representatives in the Action, and since that time have

   participated as an active plaintiff in the case.

           4.   I am, and have been, represented in the Action principally by the attorneys with the

   law firm of Cohen, Placitella & Roth PC firm (CPR), who, along with another law firm that over

   the course of the litigation was associated with them, have diligently prosecuted the Action.

           5.   Since taking over my late aunt Donna Ware’s role as plaintiff in the Action, I have

   been actively involved in all phases of this lawsuit against the Defendants, including my review

   of and providing information and documents for court filings, my review of and providing of

   information and documents for discovery, and my preparation for and attendance at my deposition.

   In particular, I have responded to five sets of interrogatories, five sets of requests for documents,

   and two sets of requests for admissions. I was deposed in the Action on April 17, 2018. My

   attorneys at CPR have kept me fully informed of the various activities that have occurred in this

   lawsuit through in person meetings, correspondence phone calls and copies of pleadings and

   orders. They have sought my input on many occasions, including my assent to the proposed

   settlement. I believe that I am fully up to date on the status of the case and have no questions that

   have not been answered.

           6.   The Settlement Agreement, Plan of Distribution and related settlement papers have

   been reviewed and explained to me by my attorneys and I believe I understand the proposed




                                                      3
Case 2:11-cv-01754-BRM-AME Document 621-20 Filed 07/23/20 Page 4 of 4 PageID: 48403




   settlement and how it will be distributed among Class members.

            7.   I believe that the proposed settlement is fair, reasonable and adequate, and should be

   approved by the Court.

            8.   I understand my duties as a class representative and will continue to act in the best

   interests of the Class and to actively participate in this case.

            9.   I have no claim or interest that is adverse to other class members

            10. I am aware that the Settlement Agreement contains a provision for a request to be

   made to the Court to award a class representative service fee to me as well as to the other class

   representatives. Throughout this case, I have not received nor been promised any form of

   compensation, directly or indirectly, for prosecuting, serving as a representative party in, or settling

   this class action in which I am a named plaintiff. My acceptance and support of the Settlement is

   not in any way conditioned upon my receipt of an award for serving as a representative of the

   Class.

            I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed this 2nd day of January 2020.




                                                      4
